Citation Nr: 1746032	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-02 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, including muscle spasm and back pain.

2.  Entitlement to service connection for a low back disorder, including muscle spasm and back pain.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a cervical spine disorder, diagnosed as cervical spondylosis with degenerative disc disease at C6-C7.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for circulatory problems.

7.  Entitlement to service connection for neuropathy of the left upper extremity.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a skin condition.

10.  Entitlement to service connection for depressive disorder.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to service connection for radiculopathy, right lower extremity.

13.  Entitlement to service connection for radiculopathy, left lower extremity.

14.  Entitlement to an effective date earlier than July 14, 2010, for the grant of service connection for right shoulder impingement with calcific tendinosis and adhesive capsulitis.

15.  Entitlement to an effective date earlier than July 14, 2010, for the grant of service connection for right upper ulnar neuropathy.

16.  Entitlement to an initial rating in excess of 10 percent for right shoulder impingement with calcific tendinosis and adhesive capsulitis prior to November 12, 2014, and a rating in excess of 20 percent on and after November 12, 2014.

17.  Entitlement to an initial rating in excess of 10 percent for right upper ulnar neuropathy prior to November 12, 2014, and a rating in excess of 20 percent on and after November 12, 2014.

18.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disabilities.



REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had service as a member of the Army National Guard, with periods of active duty from July 17, 2002 to October 25, 2002, from February 14, 2003 to June 15, 2003, and from February 15, 2010 to March 1, 2010.  

This matter comes before the Board of Veterans' Appeals hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Juan, the Commonwealth of Puerto Rico, Seattle, Washington, and Huntington, West Virginia.  Jurisdiction over the Veteran's case currently resides with the RO in San Juan, the Commonwealth of Puerto Rico.  

By a rating action in February 2011, the RO in San Juan denied the Veteran's attempt to reopen his claims of entitlement to service connection for a low back disorder, manifested by muscle spasm and back pain, and entitlement to service connection for a cervical spine disorder.  That rating action also denied entitlement to service connection for a left shoulder disorder, service connection for circulatory problems, service connection for a skin condition, service connection for headaches, and service connection for erectile dysfunction.  

By a Decision Review Officer's (DRO) decision, dated in October 2013, the Seattle, Washington, RO granted service connection for right shoulder impingement with calcific tendinosis and adhesive capsulitis, evaluated as 10 percent disabling, effective July 14, 2010.  Service connection was also granted for right upper ulnar neuropathy and a 10 percent rating was assigned, effective July 14, 2010.  The Veteran perfected a timely appeal of the ratings assigned and the effective date assigned for the grant of service connection.  Subsequently, in a December 2015 rating decision, the DRO increased the rating for the Veteran's service-connected right shoulder disorder from 10 percent to 20 percent, effective November 12, 2014; the DRO also increased the rating for right upper ulnar neuropathy from 10 percent to 20 percent, effective November 12, 2014.  As the rating for these disabilities is less than the maximum available rating, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a January 2016 rating decision, the Huntington, West Virginia RO denied the claims of entitlement to service connection for depressive disorder, secondary to the right shoulder disorders, and entitlement to a TDIU.  The Veteran perfected a timely appeal to that decision.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening a previously denied claim, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issues of entitlement to service connection for headaches, service connection for radiculopathy of the right lower extremity, service connection for radiculopathy of the left lower extremity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO denied service connection for a low back condition, manifested by muscle spasm and back pain; the Veteran did not appeal that decision within one year of notice of thereof.  

2.  Evidence received since the October 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back condition, manifested by muscle spasm and back pain.  

3.  By a rating action in October 2007, the RO denied the Veteran's claim of entitlement to service connection for a cervical condition; the Veteran did not appeal that decision which one year of the notice thereof.  

4.  Evidence received since the October 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a cervical condition.  

5.  The Veteran's current low back disorder, including herniated nucleus pulposus and intervertebral disc syndrome, is the result of a disease or injury in active military service.  

6.  A current cervical spine disability, including degenerative arthritis of C6-C7, is the result of a disease or injury in active military service.  

7.  The Veteran's current left shoulder disability was not manifested during service and is unrelated to service or to a period of ACDUTRA.  

8.  The Veteran does not have a current neuropathy of the left upper extremity, circulatory problems, or a skin condition.  

9.  The Veteran's depressive disorder is proximately due to his service-connected right shoulder disorders.  

10.  The erectile dysfunction is proximately due to the service-connected depressive disorder.  

11.  The Veteran's claim for service connection for a right shoulder, right arm condition and upper extremity neuropathy (VA Form 21-4138) was received on July 14, 2010, within one year of his March 1, 2010 separation from ACDUTRA; entitlement to service connection arose prior to then.  

12.  Throughout the appeal period, the Veteran's right shoulder disability has been manifested by pain and other symptoms resulting in limited motion most nearly approximating the shoulder level, with no ankylosis or humeral impairment.  

13.  Prior to November 12, 2014, the Veteran's right upper ulnar neuropathy was manifested by no worse than mild incomplete paralysis of the ulnar nerve.  

14.  From November 12, 2014, the Veteran's right upper extremity ulnar neuropathy was manifested by no worse than moderate incomplete paralysis.  

CONCLUSIONS OF LAW

1.  The October 2007 rating decision, that denied service connection for a low back disorder, manifested by muscle spasm and back pain, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  Evidence received since the final October 2007 rating decision is new and material; therefore, the criteria for reopening the claim of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1103 (2016).  

3.  The October 2007 rating decision, that denied service connection for a cervical spine disorder, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

4.  Evidence received since the final October 2007 rating decision is new and material; therefore, the criteria for reopening the claim of entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1103 (2016).  

5.  The criteria for service connection for a low back disorder, including intervertebral disc syndrome with degenerative disc changes, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

6.  The criteria for service connection for a cervical spine disorder, including degenerative arthritis of C6-C7, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

7.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

8.  The criteria for service connection for circulatory problems, neuropathy of the left upper extremity, and a skin condition, have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

9.  The criteria for service connection for depressive disorder, secondary to service-connected disabilities, have all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

10.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

11.  The criteria for an effective date of March 2, 2010, but no earlier, for the grant of service connection for right shoulder impingement with calcific tendinosis and adhesive capsulitis and for right upper ulnar neuropathy, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.400 (2016).  

12.  The criteria for an initial rating of 20 percent, but no higher, for right shoulder impingement with calcific tendinosis and adhesive capsulitis and for right upper ulnar neuropathy, prior to November 12, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b) (1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).  

13.  The criteria for a rating in excess of 20 percent for right shoulder impingement with calcific tendinosis and adhesive capsulitis and for right upper ulnar neuropathy, beginning on November 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2016).  

14.  The criteria for an initial rating in excess of 10 percent, prior to November 12, 2014, for right upper ulnar neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8616 (2016).  

15.  The criteria for a 30 percent rating for right upper ulnar neuropathy have been met from November 12, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8616 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Factual background & Analysis-Claim to reopen S/C-low back and cervical spine disorder.

Unappealed RO decisions are final with the exception that a claim may be reopened by submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Historically, the Veteran initially filed a claim for service connection for low back pain and cervical pain (VA Form 21-526) in April 2007.  Submitted in support of the claim were VA progress notes dated from December 2004 to August 2007 which show that the Veteran received ongoing treatment for chronic low back pain.  During a clinical visit in April 2007, the Veteran also complained of upper and lower back pain for the last 3 days.  The assessment was back pain.  In May 2007, he was diagnosed with degenerative changes in the lumbar spine at L5-S1, and grade 1 spondylolisthesis with a central disc herniation causing mild compression at this level.  

Also submitted in support of the claim was a lay statement from E.O.B, SFC, dated in August 2007, indicating that he was activated in February 2003 for a mission in Kuwait and he was assigned to the same unit as the Veteran.  E. O. B. reported that, on April 2, 2003, the Veteran told him that he had injured his back going up the bridge with a box of bullets for M-50.  He recalled taking the Veteran to the medical area of the ship where he was given medication and ordered to rest.  E. O. B. noted that the Veteran spent the remainder of the tour doing administrative tasks as he was unable to do efforts due to his condition.  

By a rating action in October 2007, the RO denied the claim for service connection for a back disorder, namely muscle spasm and back pain, based on a finding that the condition was not manifested within his period of active duty; therefore, his back condition neither occurred in nor was caused by service.  The RO also denied the claim for service connection for a cervical condition based on a finding that there was no evidence of a current disability for which service connection could be granted.  The Veteran did not file a notice of disagreement (NOD) with that determination within one year of the notification thereof in November 2007.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the November 2007 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2016).  New and material evidence is therefore required to reopen the claims of service connection for a low back disorder and service connection for a cervical condition.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claims of service connection for a low back disorder and service connection for a cervical condition (VA Form 21-4138) was received in July 2010.  Submitted in support of the claim was a medical statement from Dr. Francisco J. Miranda, dated in March 2010, indicating that he had evaluated the Veteran and he currently had a diagnosis of ulnar peripheral neuropathy of the right upper extremity.  

Also submitted were VA progress notes dated from October 2007 to January 2011, which show that the Veteran received ongoing clinical evaluation and treatment for chronic low back pain.  During a follow up visit in November 2010, the Veteran complained of pain in the lumbar spine.  It was noted that an old MRI revealed DDD and HNP in the L5-S1.  The impression was LS herniated disc and LS radiculopathy.  When seen in January 2011, the Veteran complained of low back pain, and it was noted that he had a history of chronic low back pain developed in 2003 while lifting and carrying heavy military equipment during service; the impression was chronic low back pain, and L5-S1 posterior disc herniation.  Another progress note dated in January 2011 reflects an assessment was cervical muscle spasm and chronic low back pain.  

A December 2012 VA examination reported diagnoses of degenerative arthritis of C6-C7; and intervertebral disc syndrome with degenerative arthritis changes with the most likely involved peripheral nerve being the L5 nerve.  The examiner opined that it is at least as likely as not that the cervical condition is due to degenerative condition which is a progression since military service from continually lifting heavy objects.  The examiner also opined that it is at least as likely as not that the Veteran's HNP are due to degenerative condition and from continually lifting heavy objects in military service.  

Submitted in support of the Veteran's claim was a private medical statement from Dr. Justin Neubrander, P.A.-C, M. S., dated in December 2015.  Dr. Neubrander indicated that he carefully reviewed the Veteran's claims file, including his service records, the December 2012 examination report as well as the November 2014 DBQ examination.  Dr. Neubrander cited to a PEB proceeding, dated in April 2015, which reported a diagnosis of lumbar discogenic disease with lumbar spondylosis disc syndrome, and it was determined that the condition was incurred in or aggravated in the line of duty.  Dr. Neubrander stated that the evidence detailed in the PEB strongly argues in favor of the Veteran's low back condition being service connected.  

Of record is a medical opinion from Dr. Edwin J. Grasmann, dated in September 2016, who noted that the records indicate that the Veteran suffered a service related trauma in February 2010; he opined that the injury proximately caused a right shoulder calcific tendonitis, peripheral neuropathy and lumbosacral spine injury.  Dr. Grasmann opined that it is more likely than not that the Veteran's right ulna sensorimotor neuropathy and L5-S1 herniated disc with thecal impingement are service connected.  




A.  Low back disorder.

Evidence added to the record since the October 2007 rating decision is new and material, and it tends to relate to an unestablished fact.  The new medical evidence includes a VA examination report, dated in December 2012, which attributes the Veteran's low back disorder to military service.  Specifically, the examiner stated that the Veteran's herniated nucleus pulposus is due to degenerative condition and from continually lifting heavy objects in military service.  The new evidence also consists of a private medical statement which attributes the Veteran's low back disorder to military service.  Specifically, in a statement from Dr. Edwin J. Grasmann, dated in September 2016, he opined that it is more likely than not that the Veteran's L5-S1 herniated disc with thecal impingement is service connected.  Since the previous denial was premised on a finding that the low back disorder was not shown to have been incurred in or aggravated by military service, evidence suggesting that this condition had its onset in service tends to relate to an unestablished fact necessary to substantiate the claim.  Consequently, the additional evidence received is both new and material, and the claim of service connection for a low back disorder is reopened.  See 38 C.F.R. § 3.156 (a).  

B.  Cervical spine.

The Board finds that the evidence received since the October 2007 rating decision is both new and material.  In the instant case, the additional evidence includes a current diagnosis of degenerative arthritis of C6-C7.  In the October 2007 rating decision, it was essentially found that there was no evidence of a cervical condition.  Thus, evidence of a current disability was not previously of record and the new medical evidence as described above is relevant and establishes a previously unestablished fact-current disability.  Moreover, following the December 2012 VA examination, the examiner opined that it is at least as likely as not that the Veteran's cervical condition is due to degenerative condition which is a progression since military service from continually lifting heavy objects.  Consequently, there is now a diagnosis of a cervical condition and a suggested link between the current condition and active military service.  For this reason, the Board finds that new and material has been submitted.  Accordingly, the Veteran's claim of entitlement to service connection for a cervical condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

III.  Legal Analysis-General service connection provisions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2016).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a condition on a "secondary" theory of entitlement if the condition is shown to have been caused or aggravated by a condition for which service connection has already been established.  See 38 C.F.R. § 3.310 (2016).  The term "aggravated" in this context means that, although the secondary condition was not caused by the service-connected condition, the secondary condition was chronically worsened by the service-connected condition.  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

A.  Low back disorder.

After a review of all the evidence of record, the Board finds that the weight of the evidence is roughly in equilibrium as to whether the Veteran's current low back disorder is related to active duty service.  The Board finds that the Veteran injured his back during active duty training, and has experienced chronic back pain since service.  Although service treatment records do not contain any record indicating diagnosis or treatment for a back disorder, the Veteran has maintained that he sustained a back injury in Kuwait going up stairs while carrying heavy objects and ammunition.  In addition, in a buddy statement, dated in August 2007, E. O. B. reported that he was activated in February 2003 for a mission in Kuwait and he was assigned to the same unit as the Veteran.  E. O. B. recalled the Veteran telling him that he had injured his back going up the bridge with a box of bullets for M-50s.  He took the Veteran to the medical area of the ship where he was given medication and ordered to rest.  

During a follow up visit in November 2010, the Veteran complained of pain in the lumbar spine.  It was noted that an old MRI revealed DDD and HNP in the L5-S1.  The impression was LS herniated disc and LS radiculopathy.  In December 2010, the Veteran again complained of back pain radiating to the left leg.  It was noted that the Veteran had a history of posterior disc herniation at L5S1 and grade I anterolisthesis of L5 on S1 and facet joint arthrosis at this level causing bilateral neural foraminas narrowing the left side was more involved than the right.  The findings of a NCS were most consistent with nerve root irritation in the left paravertebral bodies at the bony level of L5S1 in the left side.  In January 2011, the Veteran was diagnosed with R/O right shoulder chronic tendinosis or partial tear and right ulnar neuropathy.  

During a primary care visit in December 2010, the Veteran complained of severe back pain and right ulnar nerve damage.  The Veteran reported suffering a back injury aboard a ship in 2003 while on active duty in the National Guard; no physician was available to see him; since then, he has had problems with his back and it has been getting worse.  The assessment was LS area muscle spasm, and disc herniation L5-S1 with arthrolisthesis compressing thecal sac, and right arm ulnar nerve damage.  

Moreover, a Medical Evaluation Board proceeding, dated in December 2014, reported a diagnosis of lumbar discogenic disease and determined that it was incurred on active duty in January 2010.  

Furthermore, following a VA examination in December 2012, the VA examiner reported a diagnosis of intervertebral disc syndrome with degenerative arthritis changes with the most likely involved peripheral nerve being the L5 nerve.  The examiner opined that it is at least as likely as not that the Veteran's low back conditions are due to degenerative condition and from continually lifting heavy objects in military service.  Finally, in a medical statement, dated in September 2016, Dr. Grasmann opined that it is more likely than not that the Veteran's L5-S1 herniated disc with thecal impingement are service connected.  There is no evidence of record directly contradicting Dr. Grasmann's assertion that the Veteran's back problems are related to active duty service.  

Consequently, in light of the December 2012 VA examiner's opinion, the September 2016 private medical opinion, and the competent and credible lay statements of record, the Board finds that the Veteran's low back disorder cannot be satisfactorily disassociated from his service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's current low back disorder was incurred as a result of the Veteran's active service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.  

B.  Cervical spine disorder.

The Veteran seeks service connection for a cervical spine disorder.  Specifically, he maintains that he developed a cervical condition as a result of the strain of his tour of duty in Kuwait and carrying the heavy objects during military service.  

The record clearly reflects the presence of a current cervical spine disorder.  Significantly, the December 2012 VA examination report noted a diagnosis of degenerative arthritis of C6-C7.  An X-ray study of the cervical spine, dated in May 2015, revealed straightening of the cervical spine, which may be reactive to muscle spasm, and severe C6/C7 degenerative disc intervertebral osteochondrosis with associated spondylosis deformans.  VA progress notes dated in May 2015 shows that the Veteran received clinical attention for neck pain.  During a physical medical consultation on May 14, 2015, it was noted that the Veteran has had chronic neck pain since 2003 that lately has been worse for no apparent reason.  It was noted that he had constant discomfort aggravated by head rotation to the right and head flexion.  The impression was chronic neck pain associated with DJD and myalgia.  

As previously noted, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence of record in the present case, the Board is of the opinion that the weight of the evidence is in equipoise as to a finding that the Veteran's degenerative arthritis of the cervical spine is causally related to his period of active service.  

The Board acknowledges that there is no documentation of any pertinent complaints of neck pain in service.  However, the Veteran provided credible statement of a neck injury while on active duty in Kuwait in 2003 which occurred while carrying heavy objects and going up stairs.  He is competent to report the symptoms of his cervical spine disorder and cervical spine injuries, as well as a continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d. 1372-77 (Fed. Cir. 2007).  There is no affirmative evidence to contradict his reports and they are otherwise generally consistent with the evidence of record.  

In addition, the December 2012 VA examiner reported a diagnosis of degenerative arthritis of C6-C7, and he opined that it is at least as likely as not that the cervical condition is due to degenerative condition which is a progression since military service from continually lifting heavy objects.  The Board finds that the December 2012 VA examiner's opinion expresses support for the proposition that the Veteran's cervical spine disorder is attributable to the carrying heavy equipment during his deployment in Kuwait. There is no competent evidence specifically to the contrary.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a cervical spine disorder is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  

C.  Left shoulder disability.

The Veteran is seeking service-connection for his current left shoulder disability.   

After careful review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As noted, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in December 2012, the Veteran was diagnosed with left shoulder calcified tendinosis.  Thus, the Veteran has satisfied the first element of service connection.  The STRs records indicate that the Veteran sustained an injury to the right shoulder in February 2010, when he fell during training and hit his right arm and shoulder with the butt of his rifle.  On DA Form 2173, it was noted that the Veteran was in training when he received trauma with the rear portion of his weapon on the right arm and developed pain and limited range of motion.  It was determined that the injury was incurred in the line of duty.  However, the Veteran's STRs are silent for any complaints or clinical findings of a left shoulder disorder.  

Moreover, while the December 2012 VA examiner opined that the Veteran's upper arm conditions are due to the trauma that he suffered from a fall while on active duty, the Veteran specifically reported and the records clearly demonstrate that the trauma involved the right arm and shoulder.  As such, the medical opinion is not supported by the evidence of record.  

Furthermore, the absence of any indication of a left shoulder problem by the medical professionals who provided the medical treatment immediately following the in-service fall is further evidence against finding continuing left shoulder pain since the in-service fall.  See AZ v. Shinseki, 731 F.3d 1303, 1315   (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur;'"  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

The only other evidence indicating a relationship between the Veteran's service and a left shoulder disorder is his own statements.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of his left shoulder disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, we find his assertions to be of less value than the contemporaneous records during service.  Although the evidence of record shows that the Veteran has a left shoulder disorder, the Board finds that the more convincing evidence shows that his disability was not manifest during service and is not attributable to his period of active service.   Put simply, the evidence does not establish that the Veteran had a left shoulder disorder during active service or that a current left shoulder disorder is otherwise related to active service.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not help the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 (2016).  Service connection for a left shoulder disorder is denied.  

D.  S/C-circulatory problems, neuropathy of the left upper extremity, and a skin condition.

The Veteran maintains that service connection is warranted for neuropathy of the left upper extremity, circulatory problems, and a skin condition because he developed these problems as a result of his active service.  

In this regard, the Board notes that the STRs during the periods of active service are completely silent with respect to any complaints or clinical findings of any neuropathy of the left upper extremity, circulatory problems or a skin condition.  

Post service treatment records, including VA as well as private treatment reports, do not reflect any complaints or clinical findings of a left shoulder disorder, neuropathy of the left upper extremity, circulatory problems or a skin condition.  In fact, following a VA examination in December 2012, the examiner stated that the objective factors of the claimed strain of the upper arms are limitations of the right arm and elbow; there were not findings of any neuropathy of the left shoulder.  In addition, the examiner stated that there was no pathology to render a diagnosis of a circulatory condition.  Moreover, on examination of the skin in December 2012, the VA examiner noted that there was no evidence of rashes or lesions.  The treatment reports are also completely negative for any clinical findings of a skin condition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis, in this case the Veteran has not reported any diagnosis of a skin condition, circulatory condition, or neuropathy of the left upper extremity; VA and private treatment reports only report neuropathy of the right upper extremity.  

Based upon the foregoing, the record does not show that the Veteran currently has circulatory problems, neuropathy of the left upper extremity, or a skin condition.  Given the absence of these conditions, the preponderance of the evidence weighs heavily against the likelihood that such conditions are present.  The Board's inquiry is constrained by the evidence before it.  Provided there was competent and credible evidence of a dermatological condition, circulatory condition or neuropathy of the left upper extremity on file, either from VA or private treatment providers, then there would be objective support for these claims.  The Veteran's statements alone are insufficient to substantiate the claims.  Just because lay evidence may be relevant on an issue does not mean that it is sufficient to support a claim.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept the veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  Without persuasive evidence of a current disability, the claim for service connection for circulatory problems, neuropathy of the left upper extremity, and a skin condition, must be denied.  

As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The preponderance of the evidence is against the claims, thus the benefit-of-the-doubt doctrine is not for application and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

E.  S/C-Depressive disorder.

The Veteran is seeking to establish service connection for a nervous disorder, diagnosed as depressive disorder, claimed as secondary to his service-connected disorders.  

In the present case, there is no dispute that the Veteran is service-connected for right shoulder impingement with calcific tendinosis and adhesive capsulitis and right upper ulnar neuropathy.  There is also no dispute as to the existence of a current nervous disorder, diagnosed as depressive disorder.  Indeed, a physical medical consultation on May 14, 2015, noted that the Veteran's medical history was positive for depressive disorder.  A DBQ examination for mental disorders, dated in December 2015, reported a diagnosis of depressive disorder, unspecified.  Also submitted in support of the Veteran's claim were private treatment reports, dated in September 2016 and March 2017, both of which reflect a diagnosis of depressive disorder.  

In assessing the Veteran's secondary service connection claim, the sole question remaining for consideration is whether the medical evidence demonstrates a causal relationship between the service-connected right shoulder disorders and the depressive disorder.  

After a careful review of the evidence of record, the Board finds that service connection for depressive disorder is warranted.  In this regard, the Board notes that there is conflicting evidence concerning the relationship between the current nervous disorder and his service-connected right shoulder disorders.  Following the DBQ examination in December 2012, the examiner stated that the Veteran's currently diagnosed major depression is less likely than not proximately due to or the result of his service-connected right shoulder impingement with calcific tendinosis and adhesive capsulitis, and right upper ulnar neuropathy.  On the contrary, in a September 2016 medical statement, Dr. Edwin J. Grasmann, noted that the Veteran suffered a service related trauma in February 2010; he opined that the injury proximately caused a right shoulder calcific tendonitis, peripheral neuropathy and lumbosacral spine injury.  Dr. Grasmann opined that it is more likely than not that the Veteran's depressive disorder is directly and proximately related, secondary to and caused by his chronic service connected physical injuries and their sequela.  

More recently, in a statement dated in March 2017, Dr. Patrick L. Lillard stated that "there is no question there is a direct line from the Veteran's service-connected injuries, his chronic pain and his clinical depression."  The examiner rebutted the December 2015 VA examiner's opinion stating that the Veteran's chronic pain associated with his established service connected injuries does not exist in a void; he noted that the Veteran's pain is inextricably intertwined with his total disability due to his spine injury and then exacerbated by the right shoulder and right nerve injury.  Dr. Lillard concluded that the Veteran's major depression is at least as likely as not proximately due to or the result of his service connected physical disabilities.  In fact, it is much more likely as not that the depression is directly related to his physical disabilities and chronic pain.  

In light of the foregoing, the Board finds that the evidence with respect to secondary service-connection is in approximate balance.  As there is no sound basis for choosing one medical opinion over the other, the evidence is at least in a state of equipoise.  As the weight of the evidence for and against the claim is in relative equipoise on the question of whether the Veteran's service-connected right shoulder disorders caused or contributed to the development of a nervous disorder, diagnosed as depressive disorder, the Board will resolve such reasonable doubt in the Veteran's favor.  With the resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection for depressive disorder is warranted.  

Accordingly, the Board finds that the positive and negative evidence of record is at least in relative equipoise and that the benefit of the doubt rule applies. Where the benefit of the doubt doctrine applies, the claim must be allowed. 38 U.S.C.A. § 5107 (West 2014); see also 38 C.F.R. § 3.102 (2016); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

F.  S/C-Erectile dysfunction.

The Veteran contends that erectile dysfunction is secondary to the low back disorder.  In the alternative, the Veteran contends that the evidence of record indicates that the erectile dysfunction is secondary to the now service-connected depression.  As the Board is granting service connection based on secondary service connection (adjudicated below), the additional theory of direct service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).  

After a review of all the evidence, the Board first finds that the evidence shows a current disability of erectile dysfunction.  At a December 2012 VA examination, the diagnosis reported was erectile dysfunction.  

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's erectile dysfunction is proximately due to, or aggravated by a service-connected disorder.  In this regard, as adjudicated above, the Veteran is now service connected for depressive disorder as secondary to service-connected right shoulder and low back disabilities.  

Moreover, in the December 2012 VA examination report, although the VA examiner opined that the erectile dysfunction is less likely than not due to military service and that there was no evidence of physical causes, the VA examiner also explained that the Veteran's erectile dysfunction is most likely due to psychological causes.  

As such, there is no other competent medical opinion of record against the claim that directly addresses the etiology of the Veteran's erectile dysfunction.  For this reason, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for erectile dysfunction, as secondary to the service-connected depressive disorder, have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

IV.  Factual background & Analysis-EED for S/C for right shoulder & right upper ulnar neuropathy.

The Veteran essentially contends that an effective date earlier than July 14, 2010, for the grant of service connection for a right arm disorder, right shoulder disorder, and upper arm neuropathy is warranted in this case.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a).  Title 38 of the Code of Federal Regulations (2016) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later. 38 C.F.R. § 3.400(b) (2) (i).  

Under 38 C.F.R. § 3.156 (c), except as otherwise provided, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records, that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section.  This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records. Id..  An award made based all or in part on records identified in § 3.156(c)(1) is effective on the date entitlement arose or the date which VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156 (c) (3).  

Such regulation essentially establishes that, where an initial claim is denied due to the lack of evidence of an in-service event, such as treatment for a right shoulder injury during a period of ACDUTRA or INACDUTRA, but is later granted based all or in part on subsequently acquired service records establishing the in-service event, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  In this sense, the original claim is not reopened, rather, the prior denial is reconsidered, and the original claim serves as the date of the claim and the earliest date for which benefits may be granted.  

Historically, in a statement in support of claim (VA Form 21-4138), received on July 14, 2010, the Veteran raised claims of entitlement to service connection for a right arm condition, upper extremity neuropathy, and a right shoulder condition.  The Veteran maintained that his disabilities were incurred while on active duty.  Submitted in support of the claim were treatment records dated from March 2010 to August 2010.  Among the records is a physician statement, dated March 22, 2010, which reflects a diagnosis of right upper extremity ulnar peripheral neuropathy.  During a follow up evaluation in August 2010, the Veteran complained of strain of the right upper arm.  The assessment was peripheral neuropathy, persistent right arm pain and increased hand numbness.  

Treatment reports from Dr. Arturo J. Lopez Rivera dated from March 2010 to January 2011 reflect diagnoses of R/O right median, ulnar peripheral neuropathy secondary to blunt trauma to the right arm.   A follow up evaluation in May 2010 revealed an impression of right ulnar neuropathy.  When seen in September 2010, the Veteran was diagnosed with right shoulder tendinitis, right upper muscle strain and right ulnar neuropathy.   In October 2010, the impression was right shoulder tendinitis, resolved and right ulnar neuropathy, slowly improving.  

The Veteran's claim was denied by a rating decision in February 2011, based on a finding that there was no evidence showing that the currently suffered from a right shoulder, arm or neuropathy condition that began in or was caused by his military service.  

A private treatment report dated in March 2011 indicates that the Veteran was seen for complaints of right arm and shoulder pain since suffering a medial arm trauma in February 2010.  The assessment was rotator cuff syndrome, NOS and adhesive capsulitis, shoulder.  

Subsequently received in April 2011 was a copy of permanent orders from the Army National Guard Unit, dated in January 2010, indicating that the Veteran was ordered to Annual Training for the period from February 15, 2010 to March 1, 2010.  

Following a VA examination in December 2012, the examiner reported diagnoses of right shoulder calcific tendinosis, right shoulder adhesive capsulitis, and right upper arm neuropathy.   The examiner stated that the etiology of the peripheral nerve disease is the right shoulder impingement.  The examiner opined that it is more likely than not that the Veteran's upper arm conditions were due to the trauma that he suffered from a fall while on active duty.  The examiner also opined that it is at least as likely as not that the Veteran's right shoulder condition is due to the trauma he suffered from a fall while on active service.  

The October 2013 DRO decision granted service connection for right shoulder impingement with calcific tendinosis and adhesive capsulitis and right ulnar neuropathy.  This decision was based, in part, on a DA Form 2173, which reported that, on February 24, 2010, the Veteran injured his right arm when he fell on the butt of his rifle.  Also of record was the report of a Medical Evaluation Board Proceedings, dated in January 2013, which determined that the Veteran had a right upper arm strain and right arm peripheral neuropathy, which was incurred while on active duty in January 2010.  

As noted, VA regulations governing effective dates of awards provide that an award based entirely or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156 (c) (3).  Further governing law and regulation provide that if a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b) (2).  The Board finds that the Veteran was entitled to service connection for a right arm, right shoulder and right ulnar neuropathy prior to when he filed his original claim on July 14, 2010.  As noted, the December 2012 VA examiner found that the Veteran's upper arm conditions were due to the trauma that he suffered from a fall while on active duty.  The examiner also opined that it is at least as likely as not that the Veteran's right shoulder condition is due to the trauma he suffered from a fall while on active duty.  As the July 2010 claim was filed within a year following his separation from service, the effective date of the award of service connection is properly the day following the date of his separation from active duty.  Accordingly, the proper effective date for the grant of service connection for the right shoulder disorder, and upper right ulnar neuropathy is March 2, 2010.  


V.  General laws and regulations-Higher evaluations.

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned. Because the Veteran is appealing the original assignment of a disability rating following an award of service connection, the severity of his lumbar spine disorder is to be considered during the entire period from the initial assignment of the rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4. 10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, are to be considered only in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

It is the intent of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  

A.  Factual background & analysis-rating for right shoulder impingement with calcific tendinosis and adhesive capsulitis.

The Veteran essentially contends that he is entitled to higher ratings for his right shoulder disorder.  

In this case, the Veteran's right shoulder impingement with calcific tendinosis and adhesive capsulitis is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating. Limitation of motion to midway between side and shoulder level (e.g., flexion to 45 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating and a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 10 percent evaluation is warranted for nonunion of the clavicle or scapula, without loose movement or malunion of the clavicle or scapula.  A 20 percent evaluation is warranted for dislocation of the clavicle or scapula or nonunion of the clavicle or scapula, with loose movement.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, (impairment of the humerus), a 20 percent evaluation is warranted for recurrent dislocations at the scapulohumeral joint, with frequent episodes and guarding of the arm movements of the minor arm; recurrent dislocations at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level; or malunion of the humerus with marked deformity of the minor arm or moderate deformity.  A 40 percent evaluation is warranted for a fibrous union of the humerus. Nonunion of the humerus warrants a 50 percent evaluation for the minor arm.  A loss of the humerus head warrants a 70 percent evaluation for the minor arm.  

For VA purposes, normal range of shoulder motion is: forward extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2016).  

The Veteran was afforded VA examinations in December 2012 and November 2014.  

(i).  Rating in excess of 10 percent prior to November 12, 2014.

As noted above, in order to qualify for a higher rating of 20 percent under Diagnostic Code 5201, right arm motion must be limited to shoulder level, the next highest rating of 30 percent requires that arm motion must be limited to midway between the side and shoulder level, and in the case of the highest rating under that Code of 40 percent, motion must be limited to 25 degrees from the side.  

For the period of time prior to November 12, 2014, the Veteran's service-connected right shoulder disorder was manifested by forward flexion to 120 degrees with pain beginning at 90 degrees, abduction to 130 degrees with pain beginning at 120 degrees.  It is noteworthy that, during the December 2012 examination, the Veteran denied any flare-ups, but he reported problems with weakness, stiffness, giving way, lack of endurance, locking, tenderness and pain.  The examiner noted that the Veteran had additional limitation of flexion to 110 after three repetitions.  The examiner also noted that the Veteran's right shoulder condition caused overhead pain and movement limitation, which suggests that he is limited to shoulder level, but no further.  Thus the Board finds that a 20 percent rating, and no higher, is warranted for the appeal period prior to November 12, 2014.  

In order to qualify for a higher rating under Diagnostic Code 5202, the evidence must demonstrate infrequent episodes and guarding of movement only at the shoulder level for a 20 percent evaluation, frequent episodes of dislocation and guarding of all arm movements for a 30 percent evaluation, a fibrous union of the minor humerus for a 50 percent evaluation, nonunion (false flail joint) of the minor humerus for a 60 percent evaluation, and loss of the head of the minor humerus (flail shoulder) for the highest rating of 80 percent, but there is no evidence of impairment of the humerus or recurrent dislocation at any time.  In addition, while there is evidence of shoulder tendonitis, no study has disclosed fibrous union, nonunion, or loss of the humeral head, and therefore, based on all of the foregoing, a higher rating under this Diagnostic Code is not warranted.  

Since there are no findings of ankylosis, the Veteran's right shoulder disability is not entitled to a higher rating pursuant to Diagnostic Code 5200 (ankylosis of scapulohumeral articulation).  As arthritis is also rated based on loss of motion of the involved joint, the Codes for arthritis would also not provide any basis for a higher rating before November 12, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

(ii).  Rating in excess of 20 percent on and after November 12, 2014.

With regard to the service-connected right shoulder disorder, effective from November 12, 2014, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent under any of the applicable diagnostic codes.  In that regard, there has not been competent evidence of ankylosis of his right shoulder (DC 5200).  As 20 percent is the maximum evaluation provided under DC 5203, that diagnostic code is inapplicable.  Further, to the extent that DC 5202 would provide for a rating in excess of 20 percent, the competent evidence does not show that his right shoulder exhibited recurrent dislocation, or nonunion of the humerus, false flail joint or flail shoulder.  With regard to DC 5201, as noted above, to warrant a rating in excess of 20 percent for the right (major) shoulder, there must be limitation of motion of the arm to midway between the side and shoulder level.  38 C.F.R. § 4.71a.  

In this regard, the Board notes that the VA examination in November 2014, however, does not show limitation of the right shoulder to midway between the side and shoulder level (approximately 45 degrees), even considering pain and the effects of repetitive motion.  In November 2014, the right shoulder had flexion to 85 degrees, abduction to 80 degrees, external rotation to 45 degrees, and internal rotation to 90 degrees.  It was noted that the Veteran was unable to reach objects above chest level with dominant hand.  Pain was noted on examination and caused functional loss.  There was evidence of pain with weight bearing; however, there was no objective evidence of localized tenderness or pain on palpation.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran had peripheral nerve entrapment which limits more the right arm function due to pain.  No ankylosis was noted.  The examiner noted that he was unable to complete passive range of movement of the right shoulder done by the examiner that correlates with adhesive capsulitis.  

None of the evidence above shows that the Veteran's range of motion of the right shoulder was limited to 25 degrees from the side, even considering DeLuca factors, at any time during the period on appeal.  There is no evidence that he had pain, excess fatigability, incoordination, and weakness that would result in symptomatology more closely approximating limitation of motion to 25 degrees from the side.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a.  That is, even after taking into consideration his complaints that shoulder pain that increased with activity, the Board finds that, effective from November 12, 2014, the effects of pain and limitation of motion reasonably shown to be due to the service-connected right shoulder disability are contemplated in the current 20 percent rating assigned.  Accordingly a higher disability rating cannot be assigned under Diagnostic Code 5201.  Additionally, there is no evidence of ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula.  Therefore, Diagnostic Codes 5200, 5202, and 5203 are not applicable.  

In summary, the preponderance of the evidence reflects that no greater than a 20 percent rating is warranted for the Veteran's service-connected right shoulder impingement at any time during the appeal period.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims for higher ratings for the Veteran's right shoulder impingement with calcific tendinosis must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

B.  Factual background & Analysis-rating for right upper ulnar neuropathy.

The Veteran is currently rated at 10 percent prior to November 12, 2014,  under Diagnostic Code 8616, and at 20 percent from November 12, 2014, under Diagnostic Code 8616 for his right (major) upper extremity ulnar neuropathy.  

Under Diagnostic Code 8616, incomplete paralysis of the major and minor ulnar nerve warrants a 10 percent rating when it is mild in degree.  A 20 percent rating is warranted for incomplete paralysis of the minor ulnar nerve which is moderate in degree. A 30 percent rating is warranted for incomplete paralysis of the major ulnar nerve which is moderate in degree; and incomplete paralysis of the minor ulnar nerve which is severe in degree.  A 40 percent rating is warranted for incomplete paralysis of the major ulnar nerve which is severe in degree.  38 C.F.R. § 4.124a , Diagnostic Code 8616 (2016).  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

With regard to the impairment of the Veteran's ulnar nerve in the right upper extremity for the period prior to November 12, 2014, the record, as documented in the VA examination reports and clinical evidence, shows that such disability has manifested as pain, tingling, weakness and numbness in the shoulder, arm, wrist and fingers.  The record indicates that an EMG/NCV test dated March 15, 2010 showed findings most consistent with an ulnar peripheral neuropathy in the upper extremity and a mild sensorineural radial peripheral neuropathy.  On the occasion of the December 2012 VA examination, sensory examination to pinprick/pain, touch, position, vibration and temperature was intact in the right upper extremity.  No motor weakness was noted.  Deep tendon reflexes in the right upper extremity were found to be 2 plus in the biceps and triceps.  The upper extremity showed no signs of pathologic reflexes.  In light of the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the right upper ulnar neuropathy as muscle atrophy, loss of reflexes, absent sensation and constant pain were not found on objective examination or alleged by the Veteran.  38 C.F.R. § 4.124a, 8616.  

With regard to the impairment of the Veteran's ulnar nerve in the upper extremities for the period beginning on November 12, 2014, the record, as documented in the VA examination report, shows that it has manifested as moderate numbness and paresthesias in the right upper extremity.  Muscle strength testing was 4/5 in the right elbow and wrist.  The November 2014 examination report also noted decreased sensation in the hands and fingers.  The examiner reported findings of moderate incomplete paralysis of the ulnar nerve.  These findings support a 30 percent rating for the right upper ulnar neuropathy beginning November 12, 2014.  However, a rating in excess of 30 percent for the right upper extremity is not warranted as muscle atrophy, loss or impairment of reflexes, absent sensation and constant pain were not found on objective examination or alleged by the Veteran.  Id.  

Extraschedular Consideration.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b) (1) (2016).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

All symptoms and the level of disability resulting from the Veteran's right shoulder impingement and right upper ulnar neuropathy are addressed by criteria found in the rating schedule, as detailed above.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  There is no collective effect of his other service connected disabilities that makes his disability picture an exceptional or unusual one with regard to his right shoulder and ulnar neuropathy.  For these reasons, the Board declines to remand this case for referral for extraschedular consideration

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is granted.  

Service connection for a low back disorder is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical condition is reopened.  

Service connection for cervical spondylosis with degenerative disc disease at C6-C7 is granted.  

Service connection for a left shoulder disorder is denied.  

Service connection for circulatory problems is denied.  

Service connection for neuropathy, left upper extremity, is denied.  

Service connection for a skin condition is denied.  

Service connection for depressive disorder is granted.  

Service connection for erectile dysfunction, as secondary to service-connected depressive disorder, is granted.  

An effective date of March 2, 2010, but no earlier, is granted for the award of service connection for right shoulder impingement with calcific tendinosis and adhesive capsulitis.  

An effective date of March 2, 2010, but no earlier, is granted for the award of service connection for right upper ulnar neuropathy.  

Entitlement to a 20 percent rating for right shoulder impingement with calcific tendinosis and adhesive capsulitis, prior to November 12, 2014, is granted subject to the law and regulations regarding the payment of monetary benefits.  

Entitlement to a rating in excess of right shoulder impingement with calcific tendinosis and adhesive capsulitis, from November 12, 2014, is denied.  

Entitlement to an initial rating in excess of 10 percent for right upper ulnar neuropathy, prior to November 12, 2014, is denied.  

Entitlement to 30 percent rating for right upper ulnar neuropathy is granted from November 12, 2014, subject to the law and regulations regarding the payment of monetary benefits.  

REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.

A.  S/C for headaches.

The Veteran maintains that he developed headaches as result of military service.  

The Veteran was afforded a VA examination in December 2012 in connection with his claim.  Following a review of the records and clinical evaluation, the VA examiner reported a diagnosis of tension headaches.  The examiner opined that the Veteran's headaches were at least as likely as not due to military service.  However, he did not provide a rationale to support his finding.  

The Board also notes that the records indicate that, during a physical medical consultation on May 14, 2015, it was noted that the Veteran has had chronic neck pain since 2003 that lately has been worse for no apparent reason.  It was noted that he had constant discomfort aggravated by head rotation to the right and head flexion.  It was also associated with headaches.  

As such, the Board finds that a remand is necessary in order to obtain an opinion that is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  

B.  Service connection for radiculopathy, right and left lower extremities.

Under the provisions of 38 U.S.C.A. § 7105 (a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran. In essence, the following sequence is required: there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.   

By a March 2015 rating action, the RO denied the Veteran's claim of entitlement to service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  A notice of disagreement (NOD) with that rating decision was received in August 2015.  The Board notes that a statement of the case (SOC) addressing the matter of entitlement to service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
C.  Entitlement to a TDIU.

With regard to the claim of entitlement to a TDIU, the Board notes that in light of the favorable decisions above regarding service connection for low back disorder, cervical spine disorder, depressive disorder and erectile dysfunction, the RO will be assigning appropriate ratings for these disabilities, and that the claim for TDIU is inextricably intertwined with such action.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Furnish to the Veteran and his representative a Statement of the Case (SOC) addressing the issue of entitlement to service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  Inform that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  Only if a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.  

2.  Arrange for the Veteran to undergo VA neurological examination to determine the nature and etiology of the Veteran's headaches.  The entire file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner opine whether the Veteran's headaches are at least as likely as not (50 percent or greater probability) due to an incident of the Veteran's active military service.  The examiner should include in the examination report the rationale for any opinion expressed.  

3.  To help avoid future remand, ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, re-adjudicate the Veteran's claim of entitlement to service connection for headaches on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative must be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and afforded an adequate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


